             Case 5:19-cv-00903-G Document 3-1 Filed 10/01/19 Page 1 of 4




      t t>
         . ma
           3»
           p · a r of
                   o f Jli
                       Jl ,
                          .f rr.,
                             t!J
                               9fl
    t\
    a                              g
                  ti
�
�
  \
  t                                 li
                                     J> q
                                     �q
                   · · • <!trtifitate ooff <!Pooh
                                           <!Pooh �tanbittg
   Thls
   Thls certifies
        certifies that
                  that Solomon
                        Solomon Mordechai
                                  Mordechai Radner,
                                               Radner, P73653 of Southfield,
                                                                   S01.ithfield,
   Michigan isis an active  mem.ber
                    a ctive mem.  e rof the State Bar oof
                                        the State       f Michigan in good
   standing.
   standing.
                                   admitt ed to
                    He/She was admitted
                    He/She                   to practice    :Michigan on �ay
                                                practice in :Michigan
                    4, 2010 in Oakland
                                 Oakland County
                                          Co unty and
                                                  and became
                                                       be came aa memb
                                                                  member e rof
                    the State
                          State Bar of
                                    of Michigan
                                       Michiga n on May 6, 2010.



                                                    J�et          E�ecutive Dire�()t'
                                                    J��t K Welch� E�ectttive Dire�◊t'
                                                                   September 5, 2019
Case 5:19-cv-00903-G Document 3-1 Filed 10/01/19 Page 2 of 4
     Case 5:19-cv-00903-G Document 3-1 Filed 10/01/19 Page 3 of 4




       United States District Court
                Eastern District of Michigan


   CERTIFICATE OF GOOD STANDING


       I, David J Weaver, Clerk of Court, certify that

                Solomon M. Radner
 was duly admitted to practice in this Court on 12/06/2010,

and is in good standing as a member of the Bar of this Court.

        Dated at Detroit, Michigan on 08/01/2019.




 David J. Weaver
        Clerk
   Case 5:19-cv-00903-G Document 3-1 Filed 10/01/19 Page 4 of 4




   THE SUPREME COURT of the STATE OF MICHIGAN



    I, Larry S. Royster, Clerk of the Michigan Supreme Court and Custodian of
    the Roll of Attorneys admitted to the practice of law in this state, do hereby
                      certify that, as appears from the records,



                       Sofomon :Mordecfiai <R..,adner



    was admitted to the practice of law in the courts of the State of Michigan on




                                  :May 4, 2010



                   and has remained in good standing since then.




In Testimony \Vhereof, I set my hand and
affix the seal of the Michigan Supreme
Court on this date: September 4, 2019.




                    Clerk
